Exhibit 10.1

 

 

 

AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of October 30, 2017 among Kona Grill, Inc., a
Delaware corporation (the “Borrower”), the Lenders (as defined below) party
hereto and KeyBank National Association, as the administrative agent (the
“Administrative Agent”).

 

RECITALS:

 

A.     The Borrower, the Administrative Agent and the lenders from time to time
party thereto (the “Lenders”) are parties to the Second Amended and Restated
Credit Agreement, dated as of October 12, 2016 (as previously amended and as the
same may from time to time be further amended, restated, supplemented or
otherwise modified, the “Credit Agreement”).

 

B.     The Borrower, the Administrative Agent and the Lenders party hereto
desire to amend the Credit Agreement to modify certain provisions thereof as set
forth herein.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
agree as follows:

 

Section 1.       Definitions. Unless otherwise defined herein, each capitalized
term used in this Amendment and not defined herein shall be defined in
accordance with the Credit Agreement.

 

Section 2.       Amendments.

 

(i)     Section 4.02 of the Credit Agreement is hereby amended by inserting the
following new clause (c) at the end thereof:

 

(c)    Other Matters. The Borrower and each Subsidiary Guarantor shall have
provided a description of the uses of such Credit Event, the proposed repayment
terms of the proceeds of such Credit Event and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent, in each
case, reasonably acceptable to the Lenders.

 

(ii)     Section 6.01 of the Credit Agreement is hereby amended by inserting the
following new clause (r) at the end thereof:

 

(r)    Monthly Reporting. As soon as available and in any event within 20 days
after the end of each calendar month, (i) the unaudited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as of the end of such
monthly period and the related unaudited consolidated and consolidating
statements of income and unaudited consolidated statements of cash flows for
such monthly period and/or for the fiscal year to date, and setting forth, in
the case of such unaudited consolidated and consolidating statements of income
and unaudited consolidated statements of cash flows, comparative figures for (x)
the related periods in the prior fiscal year and (y) the projections most
recently delivered to the Administrative Agent and the Lenders, and which shall
be certified on behalf of the Borrower by the Chief Financial Officer of the
Borrower, subject to changes resulting from normal year-end audit adjustments,
in a form consistent with the certification delivered by the Borrower under
Section 6.01(b) above, and (ii) the covenant compliance projections, including
the principal assumptions upon which such projections are based.

 

 

--------------------------------------------------------------------------------

 

 

(iii)     Section 7.06(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(c)     [Reserved];

 

(iv)     Article VII of the Credit Agreement is hereby amended by inserting the
following new Section 7.16 at the end thereof:

 

Section 7.16     Limitation on Capital Expenditures. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, contract, create,
incur, assume or suffer to exist any Capital Expenditures other than such
Capital Expenditures set forth in a Capital Expenditure proposal submitted from
time to time by the Borrower and approved by the Lenders in their sole
discretion.      

 

Section 3.      Effectiveness.

 

3.1     Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

 

(i)      Amendment Executed. This Amendment shall have been executed by the
Borrower, each Subsidiary Guarantor, the Administrative Agent and the Required
Lenders, and counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

 

(ii)      Officer’s Certificate. The Administrative Agent shall have received an
Officer's Certificate from the Borrower certifying that, after giving effect to
this Amendment, (a) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date and the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties shall have been true and correct in all material respects as of the
date when made, and (b) no Default or Event of Default has occurred and is
continuing.

 

(iii)     Fees and Expenses. The Administrative Agent shall have received (a)
all expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent) in connection with the preparation, negotiation and
effectiveness of this Amendment, and (b) any other amounts due and payable by
the Borrower under the Credit Agreement on or prior to the date hereof.

 

(iv)     Other Matters. The Borrower and each Subsidiary Guarantor shall have
provided such other items and shall have satisfied such other conditions as may
be reasonably required by the Administrative Agent.

 

3.2     Amendment Effective Date. This Amendment shall be effective as of the
date hereof (the “Amendment Effective Date”) upon the satisfaction of the
conditions precedent set forth above. Unless otherwise specifically set forth
herein, each of the amendments and other modifications set forth in this
Amendment shall be effective on and after the Amendment Effective Date.

 

-2-

--------------------------------------------------------------------------------

 

 

Section 4.      Miscellaneous.

 

4.1     Representations and Warranties. The Borrower and each Subsidiary
Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders, on its own behalf and not on behalf of the
other Credit Parties, that:

 

(i)     the Borrower and each Subsidiary Guarantor has the legal power and
authority to execute and deliver this Amendment;

 

(ii)     the officers executing this Amendment on behalf of the Borrower and
each Subsidiary Guarantor have been duly authorized to execute and deliver the
same and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

 

(iii)     the execution and delivery hereof by the Borrower or each Subsidiary
Guarantor and the performance and observance by the Borrower and each Subsidiary
Guarantor of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any Subsidiary Guarantor or any law
applicable to the Borrower or any Subsidiary Guarantor or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Borrower or such Subsidiary
Guarantor;

 

(iv)     no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof;

 

(v)     neither the Borrower nor any Subsidiary Guarantor has any claim or
offset against, or defense or counterclaim to, any obligations or liabilities of
the Borrower or such Subsidiary Guarantor under the Credit Agreement or any
other Loan Document;

 

(vi)     this Amendment constitutes a valid and binding obligation of the
Borrower and each Subsidiary Guarantor in every respect, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies; and

 

(vii)     each of the representations and warranties set forth in Article V of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.

 

4.2     Credit Agreement Unaffected. Each reference to the Credit Agreement or
in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

 

4.3      Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by
signing this Amendment:

 

(i)     consents and agrees to and acknowledges the terms of this Amendment;

 

-3-

--------------------------------------------------------------------------------

 

 

(ii)     acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or otherwise bound shall continue in full force
and effect and that all of such Subsidiary Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment;

 

(iii)     represents and warrants to the Administrative Agent and the Lenders
that all representations and warranties made by such Subsidiary Guarantor and
contained in this Amendment or any other Loan Document to which it is a party
are true and correct in all material respects on and as of the Amendment
Effective Date to the same extent as though made on and as of the Amendment
Effective Date, except to the extent that any thereof expressly relate to an
earlier date; and

 

(iv)     acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (B) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Credit Agreement.

 

4.4     Waiver. The Borrower and each Subsidiary Guarantor, by signing below,
hereby waives and releases the Administrative Agent, each of the Lenders and
their respective Related Parties from any and all claims, offsets, defenses and
counterclaims of which the Borrower and any Subsidiary Guarantor is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

 

4.5     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, amend, or otherwise affect the rights and remedies of the Lenders or
the Administrative Agent under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective solely with respect to the matters expressly referred to herein.

 

4.6     Entire Agreement. This Agreement, together with the Credit Agreement and
the other Loan Documents, integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

4.7     Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

-4-

--------------------------------------------------------------------------------

 

 

4.8     Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

4.9     JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

[Signature pages follow.]

 

 

 

-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

KONA GRILL, INC., as the Borrower

 

By:_______/s/ Berke Bakay_____________________

Name: Berke Bakay

Title: Chief Executive Officer and President

 

 

--------------------------------------------------------------------------------

 

 

 

 

keybank national association, as the

Administrative Agent and as a Lender

 

By:    /s/ Quinn Kelly                                                     

Name: Quinn Kelly

Title: Vice President

   

 

--------------------------------------------------------------------------------

 

 

 

 

ZB, N.A. DBA ZIONS FIRST NATIONAL BANK, as

a Lender

 

By: /s/ Matt A. Johnson                                                    

Name: Matt A. Johnson

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

 

Each of the undersigned acknowledge the terms of and consent to the foregoing:

 

 

KONA RESTAURANT HOLDINGS, INC.,

KONA SUSHI, INC.,

KONA MACADAMIA, INC.,

KONA BALTIMORE, INC.,

KONA GRILL INTERNATIONAL HOLDINGS, INC.,

KONA GRILL INTERNATIONAL, INC.,

KONA GRILL PUERTO RICO, INC.,

   each as a Subsidiary Guarantor

 

 

By:___/s/ Berke Bakay___________________

Name: Berke Bakay

Title: President

 

 

KONA TEXAS RESTAURANTS, INC.,

   as a Subsidiary Guarantor

 

 

By:___/s/ Christi Hing____________________

Name: Christi Hing

Title: Secretary

 

 